Citation Nr: 0907920	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-20 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a heat 
stroke.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for an acquired 
psychiatric disorder (claimed as depression).

4.  Entitlement to an initial rating in excess of 20 percent 
for lumbar strain.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to November 
2005 and June 2007 to October 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claims.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).   

Regarding the Veteran's claims for entitlement to service 
connection for residuals of a heat stroke, the service 
treatment records note treatment for a heat injury in June 
2005.  Although the Veteran was afforded a VA examination in 
June 2006, the Veteran's claim for service connection for 
residuals of heat stroke was received by the VA on the same 
day as the examination, and there is no evidence that the 
examiner had knowledge of the Veteran's claim at the time of 
the examination.  As a result, this issue was not addressed 
at that time.  See VA examination report, June 5, 2006.  
Further, as discussed in greater detail below, the examiner 
may not have had access to the Veteran's complete medical 
record.  Therefore, an additional VA examination should be 
obtained based on the complete evidentiary record.  

As noted above, the Veteran's medical record may be 
incomplete.  The Board notes that, on more than one occasion, 
VA examiners have referred to VA outpatient treatment records 
which are not associated with the file.  In August 2006, 
during a VA psychiatric examination, the examiner noted a 
review of the claims file, as well as VA medical center 
records.  See VA examination report, August 9, 2006.  To 
date, the Veteran's claims file does not contain any VA 
outpatient reports, psychiatric or otherwise.  Further, in 
September 2008, another examiner noted that the Veteran had 
received orthopedic treatment through VA for 12 months prior 
to the examination, to include physical therapy.  Once again, 
the Veteran's claims file does not contain these records.

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the 
VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, they must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request copies of 
all of the Veteran's VA treatment records 
from the Minneapolis, Minnesota VA 
Medical Center, and any other VA facility 
from which the Veteran has sought medical 
care since 2005.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  Following the receipt of these 
records, if available, the RO should 
obtain a VA opinion to determine the 
nature and etiology of any residuals of 
an in-service heat injury suffered in 
June 2005.  The claims folder must be 
made available to the examiner for 
review and the examination report must 
indicate whether such review was 
accomplished.  After examination and 
review of the claims folder, the 
examiner should address the following:

If current residuals of a heat 
injury are observed, opine as to 
whether it is at least as likely as 
not that any such residuals are 
etiologically related to an in-
service heat injury from June 2005.

The claims file must be made available to the 
examiner(s) and the examiner(s) should 
indicate in his/his report whether or not the 
claims file was reviewed.  A rationale for 
any opinion expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue or issues on 
appeal, and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



